Name: 2004/460/EC:Commission Decision of 29 April 2004 amending Appendix A to Annex VIII to the 2003 Act of Accession to include certain establishments in the meat, milk and fish sectors in Latvia in the list of establishments in transition (notified under document C(2004) 1712) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  European construction;  fisheries;  health;  Europe
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 156/72 COMMISSION DECISION of 29 April 2004 amending Appendix A to Annex VIII to the 2003 Act of Accession to include certain establishments in the meat, milk and fish sectors in Latvia in the list of establishments in transition (notified under document C(2004) 1712) (Text with EEA relevance) (2004/460/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2), and in particular Annex VIII, Chapter 4, Section B, Subsection I, point 1, paragraph (d) thereto, Whereas: (1) Annex VIII, Chapter 4, Section B, Subsection I, point 1, paragraph (a) to the 2003 Act of Accession provides that the structural requirements laid down in Annex I to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (3), in Annex I to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), in Annexes A and B to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (5), in Annex I to Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (6), in Annex B to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (7) and in the Annex to Council Directive 91/493/EEC of 22 July 1991 laying down the health, conditions for the production and the placing on the market of fishery products (8) are not to apply to establishments in Latvia listed in Appendix A to Annex VIII to the Act of Accession until 31 December 2006, subject to certain conditions. (2) In Latvia, twelve more high capacity meat establishments, one more poultry establishment, thirteen more milk processing establishments and thirteen more fish processing establishments have difficulties in complying with the structural requirements laid down in Annex I to Directive 64/433/EEC, in Annex I to Directive 71/118/EEC, in Annexes A and B to Directive 77/99/EEC, in Annex I to Directive 94/65/EC, in Annex B to Directive 92/46/EEC and in the Annex to Directive 91/493/EEC, by 1 May 2004. (3) Accordingly those thirty-nine establishments need time to finalize their upgrading process in order to be in full compliance with the relevant structural requirements laid down in Directives 64/433/EEC, 71/118/EEC, 77/99/EEC, 94/65/EC, 92/46/EEC and 91/493/EEC. (4) The thirty-nine establishments, which are currently in an advanced state of upgrading, have given reliable guarantees that they have the necessary funds to correct their remaining shortcomings within a short time and have received a favourable opinion from the Latvian Food and Veterinary Service, as regards the finalisation of their upgrading process. (5) For Latvia, the detailed information regarding the shortcomings for each establishment is available. (6) In order to facilitate the transition from the existing regime in Latvia to that resulting from the application of the Community veterinary legislation, it is justified therefore upon the request of Latvia, to grant the thirty-nine establishments a transitional period. (7) Due to the advanced stage of upgrading of the thirty-nine establishments, the transitional period should be limited to a maximum of 12 months. (8) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 (1) The establishments listed in the Annex to this Decision are added to the Appendix A referred to in Chapter 4, Section B, Subsection I, point 1 to Annex VIII to the 2003 Act of Accession. (2) For the establishments listed in the Annex, the rules foreseen in Annex VIII, Chapter 4, Section B, Subsection I, point 1, paragraph (b) to the Act of Accession are applicable. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17 (2) OJ L 236, 23.9.2003, p. 33 (3) OJ 121, 29.7.1964, p. 2012. Directive as last amended by the 2003 Act of Accession. (4) OJ L 55, 8.3.1971, p.23. Directive as amended by Regulation (EC) No 807/2003 (5) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36.) (6) OJ L 368, 31.12.1994, p. 10. Directive as amended by Regulation (EC) No 806/2003 (7) OJ L 268, 14.9.1992, p. 1. Directive as amended by Regulation (EC) No 807/2003 (8) OJ L 268, 24.9.1991, p. 1. Directive as amended by Regulation (EC) No 806/2003 ANNEX Meat, milk and fish establishments in transition Part 1 No Veterinary approval number Name and address of establishment Sector: Meat Date of compliance Activity of the establishments Fresh meat, Slaughter, Cutting Meat products Minced meat, Meat preparation 1. 002625 Ardeks, Limited liability company, Darza street 19, Saldus, LV 3801 X X 31.12.2004 2. LV 07 G Jelgavas galas kombinats, Holding company, Savienibas street 8, Jelgava, LV 3001 X X X 31.12.2004 3. 002029 Kompeksim Nakotne, Limited liability company, Nakotne  Gludas parish, Jelgavas district LV3013 X 31.12.2004 4. LV 09 G Lido, Limited liability company Kengaraga street 3, Riga, LV 1063 X X 31.12.2004 5. 000054 Zalites, Farm Zalites , Otanku parish, Liepajas district, LV 3474 X 31.12.2004 6. LV 33 G Vilattrans, Sole proprietor enterprises, Silakrogs , Ropazu parish, Rigas district, LV 2135 X 31.12.2004 7. LV 26 G Ruks Cesu galas kombinats, Joint Stock Company, Miera street 19, Cesis, LV 4101 X X 31.12.2004 8. 005583 BLC Limited liability company Jurkalnes street 4, Riga, LV 1046 X X 31.12.2004 9. 005579 Forevers, Limited liability company, Maskavas street 433, Riga, LV 1063 X X X 31.12.2004 10. 007226 Rubus, Limited liability company, Bund , Salaspils, Rigas district, LV 2219 Abelu street 4, Salaspils, Rigas district, LV 2169 X X X 31.12.2004 11. 001441 Savati, Limited liability company, Jurkalnes street 47a, Riga, LV 1046 X X 31.12.2004 12. 007483 AIBI, Ltd, Inesu parish, Cesu district, LV 4123 X 31.12.2004 13. LV 02 G Balticovo, Joint Stock Company Iecava, Bauskas district, LV 3913 X (1) 31.12.2004 Part 2 No Veterinary approval number Name and address of establishment Sector: Milk Date of compliance Activity of the establishments Milk and milk based products 1. 007490 Smiltenes piens Rauna's dairy plant, Holding company Cesu street 2a, Rauna, Cesis district, LV-4131 X 31.12.2004 2. 005808 Rankas piens Jaunpiebalga's dairy plant, Holding company Sporta street 4, Jaunpiebalga, Cesis district, LV - 4125 X 31.12.2004 3. LV 002P Straupe, Milk co-operative association Pienotava , Straupe parish, Cesis district, LV - 4152 X 31.12.2004 4. LV 005P Valmieras piens Rujienas pienotava, Holding company Upes street 5, Rujiena, Valmiera district, LV - 4240 X 31.12.2004 5. 000530 DK Daugava, Ltd, Serene parish, Aizkraukle district, LV - 5123 X 31.12.2004 6. 006697 Ozols Kalnu dairy plant, Ltd Briezkalni , Nigrande parish, Saldus district, LV - 3899 X 31.12.2004 7. LV 007P Kraslavas piens Holding company, Izvaltas street 2, Kraslava, LV - 5601 X 31.12.2004 8. 002137 Latgales piens Holding company Muitas street 3, Daugavpils, LV - 5403 X 31.12.2004 9. LV 015P Zemgales piens Holding company, Viestura street 14, Jelgava, LV-3001 X 31.12.2004 10. 004344 Neretas pienotava Milk cooperative association, Dzirnavu street 6, Nereta parish, Aizkraukle district, LV - 5118 X 31.12.2004 11. 002864 Ludzas piensaimnieks Holding company Rupniecibas street 2, Ludza LV-5701 X 31.12.2004 12. LV 003P Druvas partika Holding company, Kuldigas soseja 4, Saldus parish, Saldus district LV-3862 X 31.12.2004 13. 010934 Licisi Farm, Licisi , Cenas parish, Jelgava district, LV - 3042 X 31.12.2004 Part 3 No Veterinary approval number Name and address of establishment Sector: Fish Date of compliance Activity of the establishments Fish and fish products 1. LV 72 Z Svani, Limited liability company Patversme , Balozi, Rigas district, LV-2112 X 31.12.2004 2. LV 38 Z Roja F.C.T., Limited liability company, Kroni , Valdemarpils parish, Talsu district, LV-3260 X 31.12.2004 3. LV 93 Z Kurzemes partika, Limited liability company, Komplekss , Kandavas parish, Tukuma district, LV-3120 X 31.12.2004 4. LV 46 Z Ulmes, Limited liability company, Plienciems, Engures parish, Tukuma district, LV-3116 X 31.12.2004 5. LV 04 Z Ventspils ZKK, Joint-stock Company, Enkuru street 12, Ventspils, LV-3601 X 31.12.2004 6. LV 48 Z Korall Plus, Joint-stock Company, Rujienas street 31, Mazsalaca, Valmieras district, LV-4215 X 31.12.2004 7. 009432 Taimins, Limited liability company, Reproduktors , Laucienas parish, Talsu district, LV-3285 X 31.12.2004 8. LV 115 Z Zila laguna, Limited liability company, Kalkunes street 2, Kalkunes parish, Daugavpils district, LV-5412 X 31.12.2004 9. LV 64 Z Ventspils zvejas osta, Limited liability company, Mednu street 40, Ventspils, LV-3601 X 31.12.2004 10. LV 85 Z Dunte Plus, Limited liability company, Varzas , Skultes parish, Limbazu district, LV-4025 X 31.12.2004 11. LV 60 Z Berzciems, Limited liability company, Berzciems, Engures parish, Tukuma district, LV-3112 X 31.12.2004 12. LV 77 Z Alants, Sole proprietor enterprises, , Airi , Lapmezciema parish, Tukuma district, LV-3118 X 31.12.2004 13. LV 58 Z Zvani, Limited liability company Ezeru street 29, Talsi, LV-3201 X 31.12.2004 (1) Fresh poultry meat establishment